Per Curiam.

This case was before the Court of Appeals as an appeal on questions of law and fact. The decision of the Court of Appeals was announced on October 9, 1968. On November 19, 1968, the court filed its journal entry dismissing the appeal. On November 22, 1968, the appellants filed a motion for a new trial. On February 18, 1969, the Court of Appeals filed its journal entry overruling the motion for a new trial. On March 10, 1969, appellants filed their notice of appeal from the judgment entry of February 18, 1969.
Appellants should have filed their notice of appeal within twenty days after the entry of the judgment on November 19, 1968.
The motion to dismiss the appeal is sustained.

Appeal dismissed.

Taft, C. J., Matthias, O’Neill, Schneider, Herbert and Duncan, JJ., concur.*